Exhibit 10.2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(John Elwood)

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of August 14, 2012
(the “Effective Date”), by and between Meade Instruments Corp., a Delaware
corporation (the “Company”), and John Elwood (“Executive”).

WITNESSETH:

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated effective as of February 1, 2010, as amended by that certain
Amendment to Employment Agreement made as of June 29, 2011 (collectively, the
“Original Agreement”).

WHEREAS, the parties desire to amend and restate the Original Agreement in its
entirety on the terms and conditions set forth below.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby amend the Original Agreement in its entirety and
agree as follows:

1. Term. The Company hereby employs Executive, and Executive hereby accepts such
employment, for an initial term commencing as of the Effective Date and ending
on February 28, 2013, unless sooner terminated in accordance with the provisions
of Section 5; with such employment to continue thereafter for successive
one-year periods in accordance with the terms of this Agreement on March 1, 2013
and each anniversary thereof (subject to termination as aforesaid) unless either
party notifies the other party in writing not less than ninety (90) days before
expiration of the initial term and each annual renewal thereof (the period
during which Executive is employed hereunder being hereinafter referred to as
the “Term”) of an intent not to renew this Agreement.

2. Services and Exclusivity of Services. So long as this Agreement shall
continue in effect, Executive shall devote Executive’s full business time,
energy and ability exclusively to the business, affairs and interests of the
Company and matters related thereto, shall use Executive’s best efforts and
abilities to promote the Company’s interests and shall perform the services
contemplated by this Agreement in accordance with policies established by and
under the direction of the Company’s Board of Directors (the “Board”) and/or the
Company’s Chief Executive Officer.

Without the prior express written authorization of the Board, Executive shall
not, directly or indirectly, during the term of this Agreement render services
to any other person or firm for compensation or engage in any activity
competitive with or adverse to the Company’s business. Executive may serve as a
director or in any other capacity of any business enterprise or any nonprofit or
governmental entity or trade association, provided in each case that such
service is approved in advance of such service and in writing by the Board.
Notwithstanding the foregoing, Executive may make and manage personal business
investments of Executive’s choice and serve in any capacity with any civic,
educational or charitable organization without seeking the approval of the
Board, provided that such activities and services do not materially interfere or
conflict with the performance of the duties hereunder or create any conflict of
interest with such duties.



--------------------------------------------------------------------------------

3. Duties and Responsibilities. Executive shall serve as the Chief Financial
Officer of the Company for the duration of this Agreement. In the performance of
Executive’s duties, Executive shall report directly to the Company’s Chief
Executive Officer and shall be subject to the direction of the Company’s Chief
Executive Officer and to such limits on Executive’s authority as the Company’s
Chief Executive Officer may from time to time impose. During the term of this
Agreement, Executive shall be based at the Company’s principal executive offices
in Orange County, California. Executive agrees to observe and comply with the
rules and regulations of the Company and agrees to carry out and perform orders,
directions and policies of the Company and the Board and the Company’s Chief
Executive Officer as they may be, from time to time, stated in writing.

4. Compensation.

(a) Base Compensation. During the term of this Agreement, the Company agrees to
pay Executive an annual base salary at the rate of One Hundred Seventy Thousand
Dollars ($170,000) per year, payable in accordance with the Company’s practices
in effect from time to time (the “Base Salary”).

(b) Incentive Compensation.

(i) Executive shall also be entitled to a cash bonus if certain targets are
achieved. The calculation of such cash bonus amount shall be determined by the
Company’s compensation committee within the first sixty (60) days of each fiscal
year; provided, however, that for the Company’s FY2013 the cash bonus shall be
calculated as set forth in Section 4(b)(ii) below.

(ii) If the Company’s EBITDA is positive for FY2013, then Executive shall be
entitled to a cash bonus equal to 21.25% of such EBITDA up to a maximum cash
bonus of $17,000.

Any such cash bonus shall be paid to Executive after the last day of FY2013 and
prior to April 15, 2013. For purposes of this Agreement, the following terms
shall have the following meanings:

“FY2013” means the Company’s fiscal year ending February 28, 2013.

“EBITDA” means an amount equal to the Net Income (without taking into account
any payment to Executive under this Section 4(b)(ii) and any bonus payment to
John Elwood) for FY2013 plus the provision for interest, income taxes and plus
the amount of Non-Cash Items.

“Net Income” means the Company’s net income as determined in accordance with
generally accepted accounting principles in the United States, determined on a
consistent basis).

 

2



--------------------------------------------------------------------------------

“Non-Cash Items” means the following items to the extent included in Net Income
for FY2013:

(A) depreciation and amortization expense;

(B) stock-based compensation expense; and

(C) impairment of inventory, goodwill and/or intangibles charges.

(iii) If Executive is terminated by the Company for any reason or Executive
voluntarily terminates his employment for any reason at any time prior to end of
FY2013, Executive shall not be entitled to any payment under Section 4(b)(ii);
provided, however, if after November 1, 2012, Executive is terminated by the
Company without Cause, he terminates his employment for Good Reason, he dies, he
suffers a Disability, or this Agreement is not renewed by the Company, then the
Company shall pay Executive or his estate (in the case of his death) any payment
which would be due and payable under Section 4(b)(ii) as if he had remained
employed by the Company throughout the end of FY2013. Any such payment shall be
paid to Executive after the last day of FY2013 and prior to April 15, 2013.

(c) Other Benefits. Executive shall also be entitled to all rights and benefits
for which Executive may otherwise be eligible under any applicable bonus plan,
incentive agreement, stock option or equity incentive plan, participation or
extra compensation plan, pension plan, profit-sharing plan, life, disability, or
insurance plan or policy or other plan or benefit that the Company may provide
for Executive or (provided Executive is eligible to participate therein) for
employees of the Company generally, as from time to time in effect, during the
term of this Agreement.

(d) Perquisites. Executive shall be entitled to three (3) weeks paid vacation
each twelve-month period, which shall accrue on a pro rata basis from the date
employment commences under this Agreement. Vacation time will continue to accrue
so long as Executive’s total accrued vacation does not exceed six (6) weeks.
Should Executive’s accrued vacation time reach six (6) weeks, Executive will
cease to accrue additional vacation until Executive’s accrued vacation time
falls below this level. All vacation time shall be subject to the plans,
policies, programs and practices as in effect generally with respect to other
peer employees of the Company.

5. Termination. This Agreement and all obligations hereunder (except the
obligations contained in Sections 7, 8, 9, 10 and 11 (Confidential Information,
Inventions and Patents, Non-Competition, No Solicitation of Customers, and
Noninterference with Employees) which shall survive any termination hereunder)
shall terminate on the end of the Term or upon the earliest to occur of any of
the following:

(a) Voluntary Termination. Executive’s employment shall terminate upon the
voluntary termination by Executive or retirement from the Company in accordance
with the normal retirement policies of the Company. In such instance, all
obligations hereunder to Executive (or Executive’s heirs or legal
representatives) shall cease, other than for payment of the sum of
(i) Executive’s annual Base Salary through the date of termination and (ii) any
accrued vacation pay, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (i) and (ii) shall be hereinafter referred
to as the “Accrued Obligations”), which shall be paid to Executive or
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days after the date of termination or any earlier time required by applicable
law.

 

3



--------------------------------------------------------------------------------

(b) Death or Disability of Executive. Executive’s employment shall terminate
upon the death or Disability (as defined below) of Executive. In such instance,
except as set forth below or as provided in Section 4(b)(ii), all obligations
hereunder to Executive (or Executive’s heirs or legal representatives) shall
cease, other than for (i) payment of the sum of the Accrued Obligations, which
shall be paid to Executive or Executive’s estate or beneficiary, as applicable,
in a lump sum in cash within 30 days after the date of termination or any
earlier time required by applicable law; and (ii) payment to Executive or
Executive’s estate or beneficiary, as applicable, of any amount due pursuant to
the terms of any applicable benefit plan. For the purposes of this Agreement,
Disability shall mean Executive is unable to engage in any substantial gainful
activity (including, without limitation, the performance of Executive’s duties
under this Agreement on a full-time basis by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of at least six (6)
months as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative (such agreement as
to acceptability not to be withheld unreasonably).

(c) Cause. The Company may terminate Executive’s employment and all of
Executive’s rights to receive Base Salary and any other benefits hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall be defined as any
of the following; provided, however, that the Company must determine the
presence of such Cause in good faith:

(i) Willful misconduct by Executive, including, without limitation
(A) Executive’s material breach of any duties and responsibilities under this
Agreement (other than as a result of incapacity due to Executive’s disability),
(B) Executive’s commission of a material act of fraud upon the Company, or
(C) Executive’s immoderate use of alcoholic beverages or narcotics or other
substance abuse. For purposes of this Section 5(c), no act or failure to act on
the part of Executive shall be considered “willful” unless done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interest of the Company;

(ii) Executive’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for a felony or any crime which
adversely affects the Company and/or its reputation in the community or which
involves moral turpitude or is punishable by imprisonment in the jurisdiction
involved; or

(iii) Executive’s willful violation of any duty of loyalty to the Company or a
material breach of Executive’s fiduciary duties to the Company.

Notwithstanding anything to the contrary in the foregoing, no termination or
other action shall be considered to be for Cause under this Agreement unless
(y) the Executive first shall have received at least 15 days written notice (the
“Company Notice”) setting forth the reasons for the Company’s intention to
terminate or take other action; and (z) the Executive shall have failed to cure
or remedy the event constituting the Cause within 30 days after the Executive’s
receipt of the Company Notice.

 

4



--------------------------------------------------------------------------------

(d) Without Cause. Notwithstanding any other provision of this Agreement, the
Company may terminate Executive’s employment with the Company without Cause at
any time, but in the event of such termination without Cause, Executive shall be
entitled to receive a lump sum payment equal to the sum of (i) Executive’s then
current monthly Base Salary for a period of twelve months, and (ii) funds equal
to the aggregate amount of the Company sponsored portion of Executive’s group
medical and dental insurance coverage for Executive and Executive’s spouse
and/or family (if applicable), as in place immediately before notice of the
termination, for a period of 18 months, as governed by the Consolidated Omnibus
Budget Reconciliation Act of 1984, as amended (“COBRA”), effective June 1, 2006.
The Company will provide Executive with a COBRA notice, which will include the
insurance premium rate information for coverage for Executive under COBRA. It
will be Executive’s responsibility and obligation to pay the applicable COBRA
premiums for such coverage. All payments set forth in this Section 5(d) shall be
paid on or before the earlier of 10 days after the date the termination occurs
or in compliance with applicable law; provided, however, that Executive shall
not be permitted, directly or indirectly, to designate the Executive’s taxable
year of the payment.

(e) Non-Renewal. In the event Executive is terminated pursuant to a notice of
non-renewal tendered by the Company to Executive, then Executive shall be
entitled to receive payment equal to and on the same terms and conditions and at
the same times as that paid to Executive under Section 5(d) hereof. In the event
Executive is terminated pursuant to a notice of non-renewal tendered by
Executive to the Company then such termination shall be treated as a voluntary
termination by Executive without Good Reason.

(f) Good Reason. In the event Executive voluntarily terminates Executive’s
employment pursuant to Section 5(a) hereof, and such termination is made by
Executive for Good Reason (as defined below), then Executive shall be entitled
to receive payment equal to and on the same terms and conditions and at the same
times as that paid to Executive under Section 5(d) hereof; provided, however,
that before Executive may terminate his or her employment pursuant to this
Section 5(f) and be entitled to receive the payments set forth in Section 5(d),
the Company shall have the opportunity to remedy the conditions constituting
Good Reason for a period of 30 days after the receipt of written notice by
Executive specifying (in reasonable detail) the facts and circumstances for such
Good Reason termination and the corrective action Executive believes is required
to remedy such action; provided further, that such notice must be delivered in
writing to the Board hereunder no later than ninety (90) days after the time
Executive first becomes aware of the facts and circumstances giving rise to
Executive’s notice of Good Reason hereunder. For purposes of this Agreement
“Good Reason” shall be defined as any of the following:

(i) The material diminution of authority, duties or responsibilities of
Executive under this Agreement.

(ii) Any material reduction by the Company to Executive’s Base Salary as in
effect on the date hereof or as the same may be increased from time-to-time.

(iii) Any material change in the geographic location at which Executive must
perform his duties under this Agreement, which shall be defined for purposes of
the Agreement, as the Company requiring Executive to be based at any office or
location which increases the distance from Executive’s home to the office or
location by more than 45 miles from the distance in effect at the beginning of
the term of this Agreement.

6. Business Expenses. During the term of this Agreement, to the extent that such
expenditures satisfy the criteria under the Internal Revenue Code for
deductibility by the Company (whether or not fully deductible by the Company)
for federal income tax purposes as ordinary and necessary business expenses, the
Company shall reimburse Executive promptly for reasonable business expenditures,
including travel, entertainment, parking, business meetings, and professional
dues, made and substantiated in accordance with the reasonable policies,
practices and procedures established from time to time by the Company generally
with respect to other peer employees and incurred in the pursuit and furtherance
of the Company’s business and goodwill. Such reimbursements shall be made in
accordance with Internal Revenue Code Section 409A, including the following
provisions: (i) the amount of any such expense reimbursement provided during one
of Executive’s tax years shall not affect any expenses eligible for
reimbursement in any other taxable year; (ii) the reimbursement of the eligible
expense shall be made no later than the last day of Executive’s tax year that
immediately follows the tax year in which the expense was incurred; and
(iii) Executive’s right to any reimbursement shall not be subject to liquidation
or exchange for another benefit or payment.

 

5



--------------------------------------------------------------------------------

7. Confidential Information. Executive acknowledges that the nature of
Executive’s engagement by the Company is such that Executive shall have access
to information of a confidential nature which has great value to the Company and
which constitutes a substantial basis and foundation upon which the business of
the Company is based. Such information includes financial, manufacturing and
marketing data, techniques, processes, formulas, developmental or experimental
work, work in process, methods, trade secrets (including, without limitation,
customer lists and lists of customer sources), or any other secret or
confidential information relating to the products, services, customers, sales or
business affairs of the Company or any of its subsidiaries (the “Confidential
Information”). Executive acknowledges that the Confidential Information
constitutes trade secrets of the Company. Executive shall keep all such
Confidential Information in confidence during the term of this Agreement and at
any time thereafter and shall not disclose any of such Confidential Information
to any other person, except to the extent such disclosure is (i) necessary to
the performance of this Agreement and in furtherance of the Company’s best
interests, (ii) required by applicable law, (iii) lawfully obtainable from other
sources, or (iv) authorized by the Company. Upon termination of Executive’s
employment with the Company, Executive shall deliver to the Company all
documents, records, notebooks, work papers, and all similar material containing
any of the foregoing information, whether prepared by Executive, the Company or
anyone else.

8. Inventions and Patents. Except as may be limited by Section 2870 of the
California Labor Code, all inventions, designs, improvements, patents,
copyrights and discoveries conceived by Executive during the term of this
Agreement which are useful in or directly or indirectly related to the business
of the Company or to any experimental work carried on by the Company, shall be
the property of the Company. Executive will promptly and fully disclose to the
Company all such inventions, designs, improvements, patents, copyrights and
discoveries (whether developed individually or with other persons) and shall
take all steps necessary and reasonably required to assure the Company’s
ownership thereof and to assist the Company in protecting or defending the
Company’s proprietary rights therein.

Executive acknowledges hereby receipt of written notice from the Company
pursuant to California Labor Code Section 2872 that this Agreement (to the
extent it requires an assignment or offer to assign rights to any invention of
Executive) does not apply fully to an invention which qualifies fully under
California Labor Code Section 2870.

9. Non-Competition. Executive agrees that, during the term of Executive’s
employment, Executive shall not, directly or indirectly, whether as an owner,
partner, shareholder, agent, employee, creditor, consultant, or otherwise,
promote, participate or engage in any activity or other business competitive
with the business of the Company or any of its subsidiaries.

 

6



--------------------------------------------------------------------------------

10. Non-Solicitation of Customers. Executive acknowledges that the Confidential
Information constitutes trade secrets of the Company, and Executive acknowledges
that the following is necessary to protect the Confidential Information:
Executive agrees that for a period of 12 months after the termination of
employment with the Company or any of its subsidiaries, Executive will not, on
behalf of Executive or on behalf of any other individual, association or entity,
call on any of the customers of the Company or any of its subsidiaries for the
purpose of soliciting or inducing any of such customers to acquire (or providing
to any of such customers) any product or service provided by the Company or any
of its subsidiaries, nor will Executive in any way, directly or indirectly, as
agent or otherwise, in any other manner solicit, influence or encourage such
customers to take away or to divert or direct their business to Executive or any
other person or entity by or with which Executive is employed, associated,
affiliated or otherwise related.

11. Noninterference with Employees. Executive acknowledges that the Confidential
Information constitutes trade secrets of the Company, and Executive acknowledges
that the following is necessary to protect the Confidential Information:
Executive agrees that during the term hereof and for a period of 12 months
thereafter, Executive will not, directly or indirectly, solicit any employee of
the Company or any of its subsidiaries to leave such employment.

12. Remedies. The parties hereto agree that the services to be rendered by
Executive pursuant to this Agreement, and the rights and privileges granted to
the Company pursuant to this Agreement, are of a special, unique, extraordinary
and intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by Executive of any of the terms of this Agreement will cause
the Company great and irreparable injury and damage. Executive hereby expressly
agrees that the Company shall be entitled to the remedies of injunction,
specific performance and other equitable relief to prevent a breach of this
Agreement by Executive. This Section 12 shall not be construed as a waiver of
any other rights or remedies which the Company may have for damages or
otherwise.

13. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, to achieve
the intent of the parties to the extent possible. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.

14. Succession. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise. The obligations and duties of Executive hereunder are personal and
otherwise not assignable.

15. Notices. Any notice or other communication provided for in this Agreement
shall be in writing and sent if to the Company to its principal executive office
at:

 

 

Meade Instruments Corp.

27 Hubble

Irvine, California 92618

Phone: (949) 451-1450; Facsimile: (949) 451-1460

Attention: Chief Executive Officer

 

7



--------------------------------------------------------------------------------

or at such other address as the Company may from time to time in writing
designate, and if to Executive at such address as Executive may from time to
time in writing designate. Each such notice or other communication shall be
effective (i) if given by telecommunication, when transmitted to the applicable
number so specified in (or pursuant to) this Section and a verification of
receipt is received, (ii) if given by mail, three days after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when actually delivered at such
address.

16. Entire Agreement. This Agreement contains the entire agreement and final
understanding of the parties relating to the subject matters hereof and shall
supersede and replace any prior agreements (including, without limitation, any
prior employment agreements), undertakings, negotiations, commitments, and
practices relating to Executive’s employment with the Company, whether written
or oral. Except as contained herein, any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party. This Agreement is an integrated agreement.

17. Amendments. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and duly executed by both parties.

18. Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.

19. Governing Law. This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
California without regard to conflicts of law doctrines All actions or
proceedings under or relating to this Agreement will be resolved in a state or
federal court located in Orange County, California; provided, however, that in
the Company’s discretion, such an action may be heard in some other place
designated by it if necessary to acquire jurisdiction over third persons so that
the dispute can be resolved in one action. Each party hereby (i) agrees to
submit to the exclusive jurisdiction of the federal and state courts located in
Orange County, California, (ii) agrees to appear in any such action,
(iii) consents to the exclusive jurisdiction of such courts and (iv) waives any
objections it might have as to exclusive venue in any such court. Service of
process may be made in any action, suit or proceeding by mailing or delivering a
copy of such process to a party at its address and in the manner set forth in
Section 15.

 

8



--------------------------------------------------------------------------------

20. Waiver of Jury Trial.

THE COMPANY AND EXECUTIVE HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED
TO THIS AGREEMENT, THE EMPLOYMENT RELATIONSHIP BETWEEN THEM OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR SUCH
RELATIONSHIP. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court or that relate to the subject
matter of this Agreement, including without limitation, contract claims, tort
claims, breach of duty claims, wrongful termination claims, claims for discharge
in violation of public policy, claims of discrimination and all other common law
and statutory claims, to the maximum extent permitted by law. The Company and
Executive each acknowledge that this waiver is a material inducement to enter
into this Agreement, that each has already relied on the waiver in entering into
this Agreement, and that each will continue to rely on the waiver in their
related future dealings. THE COMPANY AND EXECUTIVE FURTHER WARRANT AND REPRESENT
THAT EACH HAS HAD AN OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
SUCH OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT MODIFICATIONS TO OR EXTENSIONS OF THIS AGREEMENT.
In the event of arbitration or litigation, this Agreement may be filed as a
written consent to arbitration or to a trial by the court.

21. Arbitration. As a material inducement to enter into this Agreement,
Executive and the Company each hereby agree that any “Claims” or “Controversies”
(as defined below) arising out of or in respect to this Agreement (or its
validity, interpretation or enforcement), or Executive’s employment or
termination, that Executive may have against the Company or it officers,
directors, employees, or agents, in their capacity as such, or that the Company
may have against Executive, shall be resolved solely through binding
arbitration. Executive and the Company each hereby acknowledge that this
agreement to arbitrate means that Executive and the Company are relinquishing
his/her/its rights to either a jury trial or court trial for the resolution of
any claims that Executive and the Company may have against the other.

“Claims” or “Controversies” arising out of this Agreement or Executive’s
employment or termination means and includes all claims for breach of this
Agreement, harassment and/or discrimination (including sexual harassment and
harassment or discrimination based on race, color, religion, age, sex, sexual
orientation, ancestry, national origin, marital status, military service,
pregnancy, physical or mental disability, medical condition or any other
protected class or condition), breach of any contract or covenant (express or
implied), tort claims, wrongful termination, whistle-blowing and all other
claims relating to this Agreement or Executive’s employment or termination,
except that claims covered by the Workers’ Compensation Act and claims for
unemployment benefits are not covered by this agreement to arbitrate.

All Claims or Controversies shall be submitted to a single neutral arbitrator.
The arbitration shall take place in Orange County, California, unless otherwise
mutually agreed. The arbitrator shall be mutually agreed-upon by Executive and
the Company. If Executive and the Company cannot agree upon an arbitrator, the
selection process shall be governed by the employment arbitration rules and
procedures of the American Arbitration Association (“AAA”). Regardless of the
arbitrator chosen, the arbitration proceedings shall be governed by the then
current AAA procedural rules, except that if a contrary rule exists: (1) all
monetary or provisional remedies available under applicable state or federal
statutory law or common law will remain available to both parties; (2) except as
mutually agreed upon by the parties, there will be no limitation on discovery
beyond that which exists in cases litigated in Orange County Superior Court; and
(3) the California Rules of Evidence shall apply to the arbitration hearing. In
connection with any arbitration proceeding commenced hereby, the prevailing
party shall be entitled to reimbursement of its reasonable attorney’s fees and
costs, including arbitrator fees. This agreement to arbitrate and arbitration
procedure is intended to be the exclusive method of resolving all Claims or
Controversies as described above between Executive and the Company and judgment
upon the award rendered by the arbitrator hereunder may be entered in any court
having jurisdiction thereof.

 

9



--------------------------------------------------------------------------------

22. Withholding. All compensation payable hereunder, including salary and other
benefits, shall be subject to applicable taxes, withholding and other required,
normal or elected employee deductions.

23. Counterparts. This Agreement and any amendment hereto may be executed in one
or more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.

24. Headings. Section and other headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

25. Drafting. The parties hereto each hereby waives the benefit of any statute
or rule of law or judicial decision, which would otherwise require that the
provisions of this Agreement be construed or interpreted most strongly against
the party responsible for the drafting thereof.

26. Compliance with Section 409A.

(a) Generally. The Company and Executive each acknowledge and agree that it is
intended that any amounts payable hereunder as well as the Company’s and
Executive’s exercise of authority or discretion hereunder shall either be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986 (the
“Code”), as amended (including the Treasury regulations and other published
guidance relating thereto) (“Section 409A”) so as not to subject Executive to
payment of any interest or additional tax imposed under Section 409A. To the
extent that any amount payable under this Agreement would trigger the additional
tax imposed by Section 409A, this Agreement shall be deemed to be modified to
avoid such additional tax yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to Executive.

(b) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination of employment (other than
due to death), and the payments to Executive, if any, pursuant to Sections
4(b)(iii) or 5(d) of this Agreement, (including pursuant to Sections 5(e) or
5(f) by reference to Section 5(d)), when considered together with any other
severance payments or separation benefits are considered to provide for the
“deferral of compensation” (within the meaning of Section 409A and the
regulations and other guidance promulgated thereunder) (together, the “Deferred
Compensation Separation Benefits”) will not and could not under any
circumstances, regardless of when such termination occurs, be paid in full after
the later of: (i) two and one-half (2 1/2) months following the end of the
Company’s taxable year in which such termination occurs, or (ii) two and
one-half (2 1/2) months following the end of Executive’s taxable year in which
such termination occurs, then only that portion of the Deferred Compensation
Separation Benefits which does not exceed the Section 409A Limit (as defined
below) may be made within the first six (6) months following Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. For these purposes, each severance payment and other
payment described in this Section 26(b) is hereby designated as a separate
payment and will not collectively be treated as a single payment. Any portion of
the Deferred Compensation Separation Benefits in excess of the Section 409A
Limit shall accrue and, to the extent such portion of the Deferred Compensation
Separation Benefits would otherwise have been payable within the first six
(6) months following Executive’s termination of employment, will become payable
(without interest) on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Executive’s termination.
All subsequent Deferred Compensation Separation Benefits, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s termination of employment but prior to the six (6) month
anniversary of Executive’s termination, then any payments delayed in accordance
with this paragraph will be payable (without interest) in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.

 

10



--------------------------------------------------------------------------------

(c) Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
will mean the lesser of two (2) times: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during Executive’s taxable
year preceding the taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s termination of
employment occurs.

(d) Separation From Service. For purposes of this Agreement, references to
termination of Executive’s employment or similar phrases shall mean “separation
from service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MEADE INSTRUMENTS CORP. By:      

/s/ Steven Murdock

  Steven Murdock   Chief Executive Officer EXECUTIVE

/s/ John Elwood

John Elwood

(ADDRESS)

 

 

 

11